19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 1 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 2 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 3 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 4 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 5 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 6 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 7 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 8 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 9 of 10
19-17529-jps   Doc 4   FILED 12/11/19   ENTERED 12/11/19 17:14:14   Page 10 of 10
